Citation Nr: 1028238	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  05-34 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for testicular torsion 
residuals.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for residuals of cold 
injury to the face.

4.  Entitlement to service connection for residuals of cold 
injury to the upper extremities.

5.  Entitlement to service connection for residuals of cold 
injury to the lower extremities.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for residuals of 
conjunctivitis.

8.  Entitlement to service connection for a left hand disorder.

9.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected right foot tinea pedis.

10.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected left foot tinea pedis.

11.  Entitlement to a compensable disability rating for service-
connected residuals of pilonidal cyst with levator syndrome.

12.  Entitlement to an initial compensable disability rating for 
service-connected psuedofolliculitis barbae.

13.  Entitlement to a compensable disability rating for service-
connected hemorrhoids.


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The issues of a psychiatric disorder, pes planus and other 
bilateral feet disorders have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ 
for appropriate action.  

The Veteran served on active duty from October 1981 to October 
1984 and from February 1986 to February 1990.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Procedural history

The Veteran was initially granted service connection for 
pilonidal cyst with levator syndrome and hemorrhoids in an April 
1990 rating decision.  Both conditions were evaluated as 
noncompensable effective February 21, 1990, the day after the 
Veteran was last discharged from active duty.

The Veteran's September 2003 claim sought service connection for 
several disorders and increased disability ratings for 
hemorrhoids and a pilonidal cyst with levator syndrome.  In a 
March 2004 rating decision, the RO granted entitlement to service 
connection for tinea pedis of bilateral feet and 
psuedofolliculitis; continued noncompensable disability ratings 
for hemorrhoids and pilonidal cyst; denied service connection for 
cold injury residuals to the face and extremities, residuals of 
conjunctivitis and testicular torsion and a back disorder; and, 
deferred a decision on the claimed left hand and chest pain 
disorders.

In a June 2004 rating decision, the RO denied entitlement to 
service connection for a left hand disorder and chest pains.  The 
Veteran disagreed and perfected an appeal to all claimed 
disabilities.

In March 2008, the Board remanded the Veteran's claims for 
further procedural notice and evidentiary development.

The issue of service connection for chest pains is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The competent evidence is against the Veteran's claim for 
entitlement to service connection for testicular torsion 
residuals.

2.  The competent medical evidence establishes that the Veteran 
has no residuals of cold injury to the face.

3.  The competent medical evidence establishes that the Veteran 
has no residuals of cold injury to the upper extremities.

4.  The competent medical evidence establishes that the Veteran 
has no residuals of cold injury to the lower extremities.

5.  The competent medical evidence establishes that the Veteran's 
low back disorder was not incurred in or aggravated during 
service.

6.  The competent medical evidence establishes that the Veteran 
has no residuals of conjunctivitis.

7.  The competent medical evidence establishes that the Veteran's 
left hand disorder is unrelated to his active duty service.

8.  The Veteran's service-connected right foot tinea pedis 
disability is manifested by minor involvement with fissuring 
secondary to tinea pedis between the third and fourth and fifth 
toes.

9.  The Veteran's service-connected left foot tinea pedis 
disability is manifested by a minor degree of fissuring between 
the third and fourth and fifth toes.

10.  There is no clinical evidence of the Veteran's service-
connected pilonidal cyst with levator syndrome disability.

11.  There is no clinical evidence of the Veteran's service-
connected psuedofolliculitis barbae disability. 

12.  The Veteran's service-connected hemorrhoid disability is 
manifested by a few flecks of blood on sporadic occasions 
occurring two or three times a year, without constipation, 
diarrhea or weight loss, and no clinical evidence of external 
hemorrhoidal tags.

CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of testicular 
torsion is not warranted.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  Entitlement to service connection for residuals of cold 
injury to the face is not warranted.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

3.  Entitlement to service connection for residuals of cold 
injury to the upper extremities is not warranted.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  Entitlement to service connection for residuals of cold 
injury to the lower extremities is not warranted.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

5.  Entitlement to service connection for a low back disorder is 
not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

6.  Entitlement to service connection for residuals of 
conjunctivitis is not warranted.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

7.  Entitlement to service connection for a left hand disorder is 
not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

8.  The criteria for an initial disability rating in excess of 10 
percent for service-connected right foot tinis pedia have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7813, 7806 (2009).

9.  The criteria for an initial disability rating in excess of 10 
percent for service-connected left foot tinis pedia have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 
Diagnostic Codes 7813, 7806 (2009).

10.  The criteria for a compensable disability rating for 
service-connected residuals of pilonidal cyst with levator 
syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.20, 4.27, 4.118 Diagnostic Code 7806 (2009).

11.  The criteria for an initial compensable disability rating 
for service-connected psuedofolliculitis barbae have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 
Diagnostic Code 7806 (2009).

12.  The criteria for a compensable disability rating for 
service-connected hemorrhoids have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114 Diagnostic Code 7336 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that he is entitled to service 
connection for several maladies incurred during his active duty 
service.  He also contends that he is entitled to compensable 
disability ratings for service-connected tinea pedis of the feet, 
pseudofolliculitis, pinonidal cyst and hemorrhoids.  The Board 
will first address preliminary matters and then render a decision 
on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board remanded the Veteran's claims for 
further procedural and evidentiary development.  Specifically, 
the Board ordered VBA to provide the Veteran with notice pursuant 
to the Court's holdings, to verify the Veteran's periods of 
service and to contact the Veteran to determine all sources of 
treatment received since January 2006.  The Board also required 
VBA to provide examinations of the Veteran including an 
orthopedic examination of the Veteran's left hand and back, a 
general medical examination of the Veteran's residuals of cold 
injury, conjunctivitis, testicular torsion, hemorrhoids and chest 
pains, and a dermatology examination regarding the Veteran's 
tinea pedis, pilonidal cyst and psuedofolliculitis barbae.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  The record shows that VBA 
provided the Veteran notice in compliance with the Court's 
holdings in letters dated May and December 2008 and November 
2009.  The Veteran was also requested to identify all sources of 
treatment for his claimed conditions in the notice letters 
identified above.  Further, VA provided the Veteran with medical 
examinations by an orthopedist, a physician and a dermatologist 
in December 2009.  With the exception of the issue of service 
connection for chest pains, discussed in the remand section 
below, the examiners provided the requested opinions.

For those reasons, the Board finds that VBA substantially 
complied with the Board's March 2008 Remand Order.



Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was informed in letters dated October 2003 and March 
2004 of the evidence required to substantiate a claim for service 
connection.  In addition, the October 2003 and May 2008 letters 
informed the Veteran of the evidence required to substantiate a 
claim for an increased disability rating.  Finally, the Veteran 
was informed of how VA determines a disability rating and an 
effective date in letters dated May and December 2008 and 
November 2009.

The Board also notes that the Veteran's claims for entitlement to 
disability ratings in excess of 10 percent for service-connected 
tinea pedis of the bilateral feet and for pseudofolliculitis 
arise from the Veteran's disagreement with an initial disability 
rating.  The United States Court of Appeals for the Federal 
Circuit and the Court have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. 
Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The Veteran was informed in all notice letters of VA's duty to 
assist him develop his claims by making reasonable attempts to 
obtain federal, state or private records relevant to his claims, 
and by providing a medical examination or opinion.  For the 
reasons stated above, the Board finds that VBA satisfied its duty 
to notify.

The Board also notes that VA has obtained the Veteran's service 
treatment records, service personnel records and VA treatment 
records.  As noted above, the Veteran was also examined by VA 
physicians in February 2004 and December 2009.  The Board finds 
that VA has satisfied its duty to assist the Veteran.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran elected in writing in his October 2005 VA Form-9 
substantive appeal not to present evidence at a hearing before a 
Veterans Law Judge.























	(CONTINUED ON NEXT PAGE)


Entitlement to service connection for testicular torsion 
residuals.

Entitlement to service connection for chest pain.

Entitlement to service connection for residuals of cold 
injury to the face.

Entitlement to service connection for residuals of cold 
injury to the upper extremities.

Entitlement to service connection for residuals of cold 
injury to the lower extremities.

Entitlement to service connection for a low back disorder.

Entitlement to service connection for residuals of 
conjunctivitis.

Entitlement to service connection for a left hand 
disorder.

Because the issues present similar evidence and identical law, 
they will be addressed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

In order to be considered for service connection, a claimant must 
first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability. See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service 
connection may not be granted unless a current disability 
exists].  A "current disability" means a disability shown by 
competent medical evidence to exist. See Chelte v. Brown, 10 Vet. 
App. 268 (1997).  

Analysis

As noted above, the first element of service connection is 
evidence to establish a current disability.  The Board notes that 
the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007), 
that so long as the veteran had a diagnosed disability during the 
pendency of the claim, service connection criteria requiring a 
current disability was satisfied.  The Board will address each 
claim with regard to this element.

The December 2009 examiner noted the Veteran had a normal 
genitourinary examination.  The examiner found that the Veteran 
had a "one-time only incidence of successfully treated 
derotation of a left testicular torsion," and that there was no 
clinical evidence of "clinical residuals or physical 
abnormality."  Thus, the examiner made no diagnosis of residuals 
of testicular torsion.

The December 2009 physician also examined the Veteran for 
residuals of cold injury to the face and upper and lower 
extremities.  The examiner first noted that the Veteran had 
"excellent preservation of sensation" throughout the face and 
both ears, and had "no unusual cutaneous findings as to suggest 
any malignancy on the skin of the face, cheeks or ears."  A 
December 2009 dermatology report indicates the Veteran had no 
deformities, asymmetry, loss of volume or abnormal skin texture 
or scarring.  The examiner noted the Veteran gave a history of 
chilblains, but that no deformity was observed.  The examiner 
also noted the Veteran "may" have some increased cold 
sensitivity, but the examiner could find no documentation.  In 
sum, neither the general medical examiner nor the dermatologist 
diagnosed the Veteran with any residuals of cold injury to the 
face.  Similarly, neither December 2009 examiner diagnosed the 
Veteran with any residuals of cold injury to his upper or lower 
extremities.

The Veteran was diagnosed by a December 2009 orthopedist with 
lumbar strain.

The Veteran was examined in February 2004 by a VA optometrist who 
determined that there was no evidence of conjunctivitis, no long 
term damage from the conjunctivitis the Veteran had during 
service, and "no damage to the ocular structures from 
conjunctivitis."  The examiner reported that the Veteran had 
normal visual function.  Thus, no diagnosis of residuals of 
conjunctivitis was made.

The December 2009 orthopedist diagnosed the Veteran with 
"osteoarthritis metacarpal carpal joint, left thumb.

In sum, the first element is satisfied by the record evidence for 
the claims for entitlement to service connection for low back and 
left hand disorders.  The evidence supports a conclusion that the 
Veteran has no current diagnosis for residuals of testicular 
torsion, cold injury to the face and upper and lower extremities 
and residuals of conjunctivitis.  For that reason, those claims 
fail.

With regard to the issues of entitlement to service connection 
for low back disorder, the Board observes that there is no entry 
in the Veteran's service treatment records that involves a 
complaint or treatment of back pain or a back injury.  Moreover, 
the Veteran has not submitted evidence of any treatment of a back 
disorder from the date of his discharge.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim. 
See 38 C.F.R. § 3.303(b) (2009).  To the extent that the 
Veteran's statements are that he had a low back condition during 
service, the Board notes that the Court has held that 
contemporaneous evidence has greater probative value than history 
as reported by the claimant. See Curry v. Brown, 7 Vet. App. 59, 
68 (1994).  The Court has also held that the Board may consider 
whether a veteran's personal interest may affect the credibility 
of testimony. See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991). Finally, the Veteran sought service connection for his 
back disorder many years after he was discharged.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim].  The Board finds that the contemporary evidence which 
shows no complaints or treatment for a low back injury during 
service is more probative than the statements of the Veteran.  
The Board further finds that the Veteran's claim for service 
connection for a low back disorder is not supported by evidence 
of an in-service incurrence or aggravation of a back injury.  For 
that reason, the Veteran's claim fails.

With regard to the Veteran's claimed left hand disorder, the 
Board observes that the Veteran's service treatment records 
include entries made in 1983 regarding the left hand fifth finger 
and complaints the Veteran "banged" his left hand in October 
1983.  Thus, the Board finds that the second service-connection 
element is satisfied with regard to the left hand disorder.

The Board will next examine the issue of entitlement to service 
connection for a left hand disorder and the third element of 
service connection, evidence of a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  The December 2009 orthopedist noted 
the Veteran's current diagnosis and the service treatment record 
entries regarding the Veteran's left hand, and opined that the 
Veteran's current left thumb osteoarthritis is "less likely than 
not" related to the Veteran's active duty.  The examiner 
rationalized that the current thumb disability was not connected 
because there were no findings in the service treatment records 
which indicated an injury to the left thumb.

There is no other medical evidence of record to suggest 
otherwise.  To the extent that the Veteran's statements can be 
construed to be an opinion suggesting a nexus between his 
injuries in service and his current left thumb osteoarthritis, 
the Board observes that there is no evidence in the record 
indicating that he is competent to provide such a medical nexus 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The Board notes that the 
Veteran is competent to provide a description of the symptoms he 
experiences.  Those symptoms were elicited and considered by the 
December 2009 orthopedic examiner and a negative nexus opinion 
was rendered.  The Board finds that the VA examiner's opinion 
substantially outweighs any other opinion of record regarding a 
medical nexus between the Veteran's current left thumb disorder 
and an event during active duty service.

For the reasons stated above, the Board finds that entitlement to 
service connection for residuals of testicular torsion, residuals 
of cold injury to the face and upper and lower extremities, low 
back disorder, conjunctivitis residuals and left hand disorder is 
not warranted.


Entitlement to an initial disability rating in excess of 
10 percent for service-connected right foot tinea pedis.

Entitlement to an initial disability rating in excess of 
10 percent for service-connected left foot tinea pedis.

Entitlement to a compensable disability rating for 
service-connected residuals of pilonidal cyst with levator 
syndrome.

Entitlement to an initial compensable disability rating 
for service-connected psuedofolliculitis barbae.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  As is discussed below, 
the Board finds that the Veteran's service-connected tinea pedis, 
residuals of pilonidal cyst with levator syndrome, and 
psuedofolliculitis barbae are all rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 [Dermatitis or eczema].

The Veteran's service-connected tinea pedis of the bilateral feet 
is rated under 38 C.F.R. § 4.118, Diagnostic Code 7813 
[Dermatophytosis (ringworm; of body, tinea corporis; of head, 
tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; 
of nails, tinea unguium; of inguinal area (jock itch), tinea 
cruris].  The medical evidence of record shows that a December 
2009 VA examination report stated a diagnosis of the Veteran's 
foot condition as tinea pedis.  Thus, Diagnostic Code 7813 
directly addresses the Veteran's service-connected bilateral foot 
disability.  

Diagnostic Code 7813 provides that the rating official shall rate 
a condition as disfigurement of the head, face,, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806).  A December 2009 dermatology examination 
report shows that the VA dermatologist described the Veteran's 
bilateral foot condition as "moccasin type of scale, and scale 
between toes, slight maceration, mostly hyperkeratosis, no 
deformity of feet."  The examiner did not note any scars and 
noted no disfigurement.  For those reasons, Diagnostic Codes 7800 
through 7805 are not applicable.  The Board finds that Diagnostic 
Code 7806 is most appropriate.

The Veteran's service connected residuals of pilonidal cyst with 
levator syndrome and psuedofolliculitis barbae are also rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7806.  With regard to 
the service-connected pilonidal cyst, the Board observes that the 
term "pilonidal" is defined as "denoting the presence of hair 
in a dermoid cyst or in a sinus opening on the skin."  See 
Stedman's Medical Dictionary, 27th Edition (2000), at page 1384.  
The Board has considered Diagnostic Codes 7828 [Acne] and 7829 
[chloracne], but notes that the medical evidence does not 
indicate that the Veteran's pilonidal cyst is of a deep or 
inflamed nature.  Indeed, as is described below, the December 
2009 VA examiner reported there was no clinical evidence of 
pilonidal cysts.  For those reasons, the Board finds that 
Diagnostic Code 7806 is the most appropriate criteria to rate the 
Veteran's service-connected pilonidal cyst disability.  

With regard to the service-connected psuedofolliculitis barbae, 
the Board observes that the December 2009 VA examiner did not see 
the condition during the examination of the Veteran.  The Veteran 
stated in the September 2003 claim that he had the condition 
during service and that it had apparently been an issue with a 
superior non-commissioned officer, but he did not describe the 
symptoms he experienced regarding psuedofolliculitis barbae.  The 
Board has also considered Diagnostic Codes 7828 and 7829, but has 
determined that the most appropriate criteria to rate the 
Veteran's service-connected psuedofolliculitis barbae is 
Diagnostic Code 7806.

Diagnostic Code 7806 provides 10 percent disability rating for a 
condition that affects at least 5 percent but less than 20 
percent of the entire body, or at least 5 percent, but less than 
20 percent, of exposed areas affected, or; intermittent systemic 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
disability rating is provided for a condition that affects 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration of 
six weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent disability rating is provided for a 
condition that affects more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period.

Analysis

Tinea pedis

As noted above, the Veteran was examined in December 2009 by a VA 
physician and by a VA dermatologist.  Both examined the Veteran's 
bilateral foot condition.  The physician described the Veteran's 
right foot condition as "minor involvement with fissuring 
secondary to tinea pedis between the third and fourth, and fourth 
and fifth toe with the remaining web spaces being uninvolved."  
The left foot condition was described as "a minor degree of 
fissuring . . . between the third and fourth and fourth and fifth 
toes on the left similar to the right."  The VA dermatologist 
described the condition as "moccasin type of scale and scale 
between toes, slight maceration, mostly hyperkeratosis."  The 
dermatologist stated that the condition affected 1 percent of 
body surface area in exposed areas and 5 percent of body surface 
area in unexposed areas.  There is no other medical examination, 
and the Veteran has not provided any other observation of his 
symptoms.

The Veteran's bilateral tinea pedis disabilities are evaluated as 
10 percent disabling.  A review of the evidence does not support 
a conclusion that the Veteran is entitled to a disability rating 
in excess of the current 10 percent disability ratings.  There is 
no evidence that the affected body area exceeds 5 percent, and 
the evidence does not indicate that the Veteran treats his tinea 
pedis condition with prescribed drugs to include corticosteroids 
or other immunosuppressive drugs.  For those reasons, the Board 
finds that entitlement to a disability rating in excess of 10 
percent for service connected bilateral tinea pedis is not 
warranted.

residuals of pilonidal cyst with levator syndrome

The Veteran's service-connected pilonidal cyst disability is 
evaluated as noncompensable or zero percent disabling.  The VA 
examiner reported in the December 2009 examination report that he 
"was unable to visualize any pilonidal cyst type of pores or any 
fistula in ano."  The examiner reported that the Veteran's 
service treatment record had provided evidence the Veteran had 
such a condition during service, but he did not relate that the 
Veteran described any recent symptomatology.  The Veteran's 
September 2003 statement similarly does not describe any current 
condition regarding his service-connected pilonidal cyst.  In 
sum, the evidence is that such a condition is not present, and 
there is no evidence that the Veteran employs any prescribed 
medication to control such a condition.  Such evidence can not 
meet the criteria for a higher or compensable disability rating; 
there is no evidence that the disability has coverage of 5 
percent or more and there is no evidence of use of any 
corticosteroid or other immunosuppressive drugs used to treat the 
disability.  The Board observes that it is the Veteran's duty to 
support his claim.  See 38 U.S.C.A. § 5107 a (West 2002).  In 
this case, there is no evidence of the disability; hence the 
criteria for a compensable disability rating have not been met.

psuedofolliculitis barbae

The Veteran's psuedofolliculitis barbae disability is evaluated 
as noncompensable under Diagnostic Code 7806.  The Veteran's 
disability was examined by a VA dermatologist in December 2009.  
The examiner noted that the Veteran had psuedofolliculitis during 
service when the Veteran shaved but was inactive when the Veteran 
did not shave.  The examiner noted that the Veteran treated the 
condition with over-the-counter medications when needed, but the 
examiner did not see any manifestation of the condition during 
the examination. The Board observes that the Veteran did not 
describe his condition any further in his September 2003 
statement or, apparently, to the dermatologist during the 
examination.  There are no clinical symptoms described which can 
be used by the Board to evaluate the disability.  The Board also 
observes, however, that it is the Veteran's duty to come forward 
with evidence to support his claim.  In addition, the Board 
observes that in the absence of any supporting evidence of 
periods of flare-ups, VA is not obligated to offer a claimant 
another examination. See Voerth v. West, 13 Vet. App. 117, 122- 3 
(1999).  For those reasons, the Board finds that the medical 
evidence does not support a finding that the Veteran is entitled 
to a compensable disability rating for service-connected 
psuedofolliculitis barbae; there is no evidence of coverage in 
excess of 5 percent; there is no evidence of disfigurement; there 
is no evidence of prescribed immunosuppressive or corticosteroid 
drugs to control the disability.  In sum, there is no evidence 
that meets the criteria of a compensable disability rating under 
Diagnostic Code 7806.

Entitlement to a compensable disability rating for 
service-connected hemorrhoids.

The Veteran's service-connected hemorrhoids are rated under 
38 C.F.R. § 4.114, Diagnostic Code 7336 [Hemorrhoids, external or 
internal].  The medical evidence establishes that the Veteran was 
diagnosed with hemorrhoids and the Veteran described symptoms 
that the December 2009 VA examiner related to hemorrhoids.  For 
those reasons, the Board finds that Diagnostic Code 7336 is the 
most appropriate.

The Veteran's service-connected hemorrhoid disability is 
evaluated as noncompensable or zero percent disabling.  

Diagnostic Code 7336 provides for a 10 percent disability rating 
for hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  A 
20 percent disability rating is provided for hemorrhoids with 
persistent bleeding and with secondary anemia, or with fissures.

Analysis

The December 2009 VA examiner noted that the Veteran described 
having a few flecks of blood on toilet tissue on sporadic 
occasions occurring two or three times a year.  The Veteran 
stated he used no medication in the perirectal area and that he 
has no other problems such as constipation, diarrhea or weight 
loss.  The examiner also stated that there was "no blood about 
the anal verge and he did not have any evidence of external 
hemorrhoidal tags whatsoever at the perinanal area."  

As noted above, a compensable disability rating requires large or 
thrombotic and irreducible hemorrhoids that occur frequently, or 
that have persistent bleeding with secondary anemia or fissures.  
None of those symptoms were described by the Veteran and none 
were seen by the examining physician.  In sum, there is no 
evidence that meets the criteria for a compensable disability 
rating under Diagnostic Code 7336.

Staged rating consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).
In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.

In this case, the Veteran's claims include both initial ratings 
and increased ratings for long-term service-connected 
disabilities.  The Board observes that when a claim for an 
increased rating is granted, the effective date assigned may be 
up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that timeframe.  See 
38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  The Veteran's claim was received by the RO on 
September 19, 2003.  Thus, the relevant period for those claims 
is from September 19, 2002.

In essence, as is more thoroughly discussed above, the evidence 
of record indicates that the Veteran's service-connected 
disabilities have remained essentially unchanged.  Throughout the 
period, there were no clinical findings sufficient to justify the 
assignment of a higher or lower rating.

Thus, increased disability ratings for the Veteran's service 
disabilities were not warranted, including for the period 
beginning one year before his claim.  Accordingly, there will be 
no staged ratings assigned.

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2008).  An exceptional 
case includes factors such as marked interference with employment 
or frequent periods of hospitalization that render impracticable 
the application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

The Court in Thun v. Peake, 22 Vet. App, 111 (2008), imposed a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Board has reviewed the Veteran's records and has not 
identified an exceptional or unusual disability picture with 
respect to his service- connected tinea pedis, pilonial cyst, 
psuedofolliculitis or hemorrhoid disabilities.  The medical 
evidence fails to demonstrate that the symptomatology of any of 
those disabilities is of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as discussed 
in detail above, the symptomatology of the Veteran's disabilities 
are specifically contemplated under the ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluations adequately contemplate 
the Veteran's levels of disability and symptomatology, the second 
and third requirements are mooted.  Nevertheless, the Board will 
briefly note that the evidence in this case does not demonstrate 
any of the factors provided in the "governing norms" such as 
frequent hospitalization or marked interference with employment. 
See 38 C.F.R. 
§ 3.321(b)(1).  In this case, there is no indication that any of 
the Veteran's service-connected disabilities has required 
frequent hospitalizations.  





















	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for testicular torsion 
residuals is denied.

Entitlement to service connection for residuals of cold injury to 
the face is denied.

Entitlement to service connection for residuals of cold injury to 
the upper extremities is denied.

Entitlement to service connection for residuals of cold injury to 
the lower extremities is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for residuals of conjunctivitis 
is denied.

Entitlement to service connection for a left hand disorder is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected right foot tinea pedis is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected left foot tinea pedis is denied.

Entitlement to a compensable disability rating for service-
connected residuals of pilonidal cyst with levator syndrome is 
denied.

Entitlement to an initial compensable disability rating for 
service-connected psuedofolliculitis barbae is denied.

Entitlement to a compensable disability rating for service-
connected hemorrhoids is denied.


REMAND

As noted above in the discussion of the requirements of Stegall 
v. West, 11 Vet. App. 268, 271 (1998), the Court held that 
compliance with remand instructions is neither optional nor 
discretionary and that the Board errs as a matter of law when it 
fails to ensure compliance with remand orders.  In this case, the 
Board's March 2008 remand order required VBA to provide the 
Veteran with a medical examination that would provide a diagnosis 
of any chest pain disorder and an opinion regarding the most 
likely etiology of such a diagnosed condition.  The December 2009 
VA examination report only provides basic pulse and heart sound 
information and does not assess or investigate the Veteran's 
claim for service connection for chest pains.  As such, the 
examination does not meet the requirement of the Board's remand 
and the Board would err as a matter of law if it failed to ensure 
compliance with its own order.  For that reason, the Board 
remands the claim for provision of a medical examination which 
determines whether the Veteran has a heart condition and if so 
what the most likely etiology is for it.

Accordingly, the case is REMANDED for the following action:

1.	 VBA shall contact the Veteran in writing 
and inform him that he may submit any 
records or other evidence pertaining to 
his claim for entitlement to service 
connection for chest pains.  Any records 
received in response shall be associated 
with the Veteran's VA claims folder.

2.	After completion of the foregoing, VBA 
shall arrange for the Veteran to be 
examined by a physician who shall review 
the Veteran's VA claims folder prior to 
the examination.  The examiner shall 
provide a diagnosis of any condition or 
disorder related to the Veteran's claimed 
chest pain condition.  If a diagnosis is 
made, the examiner shall also provide an 
opinion whether it is as likely as not 
that the disorder was incurred in or 
aggravated by the Veteran's active duty.  
If the requested opinion cannot be 
provided without resort to mere 
speculation, the examiner shall provide an 
explanation why such is the case.  The 
examiner's written report shall be 
associated with the Veteran's VA claims 
folder.

3.	After completion of the foregoing and any 
other development deemed necessary, VBA 
shall readjudicate the Veteran's claim for 
entitlement to service connection for 
chest pains.  If the benefit sought on 
appeal remains denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.


 The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


